Case: 14-15401    Date Filed: 04/06/2015   Page: 1 of 3




                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15401
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cv-03439-TWT

DORIS ARCHER,


                                                            Plaintiff-Appellant,


                                  versus


CAPTAIN MYRON LOGAN,
MAJOR R. K. ELLISON,
LIEUTENANT A. B. CATLIN,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 6, 2015)
               Case: 14-15401     Date Filed: 04/06/2015     Page: 2 of 3


Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      In this 42 U.S.C. § 1983 action, plaintiff Doris Archer appeals, through

counsel, the district court’s entry of summary judgment in favor of defendant

Captain Myron Logan, of the DeKalb County Police Department, and defendant

Major Robert Ellison, Logan’s supervisor. In her complaint, Archer alleged that

the defendants caused her arrest in violation of the First and Fourth Amendments

and also asserted false arrest and malicious prosecution claims based on state law.

Having reviewed the record and considered the arguments of the parties in their

briefs, we AFFIRM the grant of summary judgment for the reasons stated in the

district court’s thorough and well-reasoned order entered November 4, 2014.

      We also point out that the district court correctly rejected plaintiff Archer’s

argument that defendant Captain Logan was acting “under color of state law”

simply because his position in the Police Department may have gained him some

preferential treatment by the District Attorney’s Office investigator or allowed him

a measure of influence in the initiation of a criminal prosecution. We agree with

the district court that Archer has cited no authority indicating that a state official

acting purely in his private capacity acts under color of state law simply “because

he may have gained an indirect advantage by virtue of his official post.” We add

that our precedent supports the district court’s rejection of that argument on this


                                            2
              Case: 14-15401     Date Filed: 04/06/2015    Page: 3 of 3


record. See Myers v. Bowman, 713 F.3d 1319, 1331 (11th Cir. 2013) (defendant

magistrate judge did not act under color of state law even though his “position as a

magistrate judge affected [police officer’s] decision to pursue the [plaintiffs],” and

he instructed another officer during the arrest, because arrest was not “made

possible only because [defendant] was clothed with the authority of state law”

(alteration adopted and quotation omitted)).

      We additionally address, and find unpersuasive, plaintiff Archer’s

contention that the district court—in finding no supervisory liability as to

defendant Major Ellison—erred in failing to address her claim that Ellison directly

participated in the alleged First and Fourth Amendment violations. Archer has

pointed to no evidence creating a genuine issue of material fact regarding whether

Ellison personally participated in the investigation that culminated in her

indictment and arrest. See Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1308 (11th

Cir. 2009).

      AFFIRMED.




                                          3